Case 1:19-cv-00773-LJL Document 28 Filed 01/31/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MOHAMMED EL AALAOUI, : Civil Action No. 19-773-ALC
Plaintiff,
- against - : AFFIDAVIT OF PLAINTIFF IN
SUPPORT OF MOTION FOR

LUCKY STAR GOURMET DELI INC.; : DEFAULT JUDGMENT
305 GROCERY DELI CORP.; OMAR :

ALLHABI; HAMDI ALLHABI;

AHMED ALZABIDI,

Defendants.

 

STATE OF NEW YORK )
)ss:
COUNTY OF NEW YORK )

MOHAMMED EL AALAOUI, being duly sworn, deposes and says:
|, I am the Plaintiff in this case and submit this affidavit in support of my motion for default

judgement against defendants Lucky Star Gourmet Deli Inc.; 305 Grocery Deli Corp.; Omar Allhabi; and
Hamdi Allhabi (collectively, the “Defendants”),

2. In or about May 2016, I began working as a deli worker for a deli business owned and
operated by Defendants Omar Allhabi and Hamdi Allhabi.

3. This employment ended in or about August 2018. To the best of my recollection the
precise dates of the employment were from between May 22, 2016 to August 19, 2018.

4. Their business consisted of two stores, to my knowledge, one located at 856 East 180"
Street and the other located at 305 East 181% Street, Bronx, NY. I worked at both stores during the time I
worked for them.

5. Throughout the employment I worked a regular schedule of 7 days per week, 12 hours

each day, and was paid a weekly rate of $600.
Case 1:19-cv-00773-LJL Document 28 Filed 01/31/20 Page 2 of 4

6. Omar Allhabi and Hamdi Allhabi were in charge in that they told me what to do, when to
come to work and leave, and decided how much to pay me. It was my understanding that each of them,
independent had the power to hire me, fire me, control my working conditions, set my schedule and
determine my pay.

7. As a deli worker, my primary responsibilities were to prepare deli foods for customers
and conduct sales to customers.

8. I was never provided me with a written notice of my regular hourly pay rate or overtime
hourly pay rate or any other written notice concerning my wages and hours at the employment.

9. I never received any written notice at the time I was hired or afterward about my pay rate
and what it was based on, any allowances such as for meals, my regular payday, the name of the
employer, any “doing business as” names used by the employer; the physical and mailing address of the
employer’s main office or principal place of business, or my employer’s telephone number.

10. I also did not receive any written statements each time I got paid which stated the dates of
work that the wages covered, my name, my employer’s name, my employer’s address and phone number,
my rate of pay and the basis for it, gross wages, deductions, allowances claimed as part of the minimum
wage, net wages, overtime rate of pay, and the number of overtime hours worked.

11, I never had any written or oral agreement with any of the Defendants concerning whether
my $600 weekly wages were intended to compensate me for my overtime hours.

12. I calculate my unpaid overtime by first calculating my regular hourly rate by taking my
$600 weekly rate and dividing it by 40, which comes out to $15 per hour.

13. I calculate my overtime rate by multiplying $15 by 1.5, which is $22.50.

14. I then multiply my overtime rate by the number of unpaid overtime hours I worked
during the employment. Each week I worked 44 overtime hours. During the employment, I worked
approximately 117 weeks. That comes out to a total of 5,148 overtime hours, or $115,830.

15. In addition to $115,830 in unpaid overtime, I am also seeking an equivalent amount on

liquidated damages; prejudgment interest calculated at 9% on the unpaid overtime from the midpoint of
Case 1:19-cv-00773-LJL Document 28 Filed 01/31/20 Page 3 of 4

my employment period; attorneys fees and expenses incurred in the prosecution of this action; and

statutory penalties for violations of the Wage Theft Prevention Act.

I declare under penalty of perjury that this information is true and correct.

Dated: New York, New York
January 374, 2020

Sworn to before me this
A\ th day of January 2020

   

NOTARY PUBLIC e€xp. 4

  

 

MOHAMMED EL AALAOUI
Case 1:19-cv-00773-LJL Document 28 Filed 01/31/20 Page 4 of 4

om Song | bd Se Q

: h
“ashes ie .
A stoi
Osteoi9 Pgecot
